Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-9 “the third protrusion/third apex is configured to extend from a position at about 2/5 of the length from a lateral side in the width direction to near the lateral-side edge”. The claim limitation is indefinite as it is unclear what the distinction is between a lateral side and the lateral-side edge, as they appear to refer to the same structure. Additionally, it is indefinite how the third protrusion/third apex extends from a location 2/5 from a lateral side to near the lateral-side edge. It appears Applicant meant to refer to the third protrusion/third apex extending in a width direction from a position at about 2/5 from the lateral-side edge to near the lateral-side edge. Claims 7-9 are rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenawalt (US 6,510,626).
Regarding Claim 1, Greenawalt discloses an insole (10) for an article of footwear, wherein the insole has a shape corresponding to an inner bottom surface of the article of footwear (as seen in Fig.4), the insole comprises, on a side thereof facing upward when attached to the article of footwear, a protrusion (30,32,34) having three apexes (i.e. the apex of each of 30,32, & 34), wherein, with respect to a total length from a toe-side end to a heel-side end, the protrusion extends from a position (i.e. front end of 30) at about 2/5 of the total length from the toe-side end to a position (i.e. rear end of 32) at about 4/5 of the total length from the toe-side end (as seen in Fig.4 & the annotated Figure below, the front end of 30 is at “about” 2/5 of the length from the toe end and the rear end of 32 is at “about” 4/5 of the length from the toe end), the three apexes of the protrusion comprise a first apex (of 30) located substantially at a center of the total length of the insole and substantially at a center in a width direction of the insole (as seen in Fig.4 & 7), and a second apex (of 32) and a third apex (of 34) arranged in the width direction at positions at about 2/3 of the total length from the toe-side end (as seen in Fig.4 & 8, the apex of 32 and the apex 34 are located at “about” 2/3 of the length from the toe end), the second apex (of 32) is located at a medial-side edge of the insole (as seen in Fig.4), and the third apex (of 34) is located at a position at about 1/4 of a length in the width direction of the insole from a lateral-side edge thereof (as seen in Fig.8, the apex of 34 is at “about” 1/4 of the width of the insole).

    PNG
    media_image1.png
    651
    451
    media_image1.png
    Greyscale

Regarding Claim 5, Greenawalt discloses an insole for an article of footwear, the insole (10) comprising: three protrusions (30,32,34) on a side of the insole facing upward when attached to the article of footwear (Fig.4; Col.2, lines 17-20), wherein the three protrusions comprise: a first protrusion (30) having an apex located substantially at a center of a total length from a toe-side end to a heel-side end of an inner bottom of the article of footwear, to which the insole is attached, and substantially at a center in a width direction of the inner bottom (as seen in Fig.4 & 7); a second protrusion (32) having an apex located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and corresponding to a medial-side edge of the inner bottom (as seen in Fig.4 & 8, the apex of 32 is located at “about” 2/3 of the length from the toe end); and a third protrusion (34) having an apex located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and at about 1/4 of a length in the width direction of the inner bottom from a lateral-side edge thereof (as seen in Fig.4 & 8, the apex of 34 is located at “about” 2/3 of the length from the toe end and is at “about” 1/4 of the width of the insole).
Regarding Claim 6, Greenawalt discloses a covering (Col.2, lines 17-20) for a foot, the covering comprising: a first protrusion (30) having an apex located substantially at a center of a total length from a toe-side end to a heel-side end of an inner bottom (12) and substantially at a center in a width direction of the inner bottom (as seen in Fig.4 & 7); a second protrusion (32) having an apex located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and corresponding to a medial-side edge of the inner bottom (as seen in Fig.4 & 8, the apex of 32 is located at “about” 2/3 of the length from the toe end); and a third protrusion (34) having an apex located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and at about 1/4 of a length in the width direction of the inner bottom from a lateral-side edge thereof (as seen in Fig.4 & 8, the apex of 34 is located at “about” 2/3 of the length from the toe end and is at “about” 1/4 of the width of the insole).
Regarding Claim 7, Greenawalt discloses an insole for an article of footwear according to claim 1, wherein the protrusion having the third apex (of 34) is configured to extend from a position at about 2/5 of the length from a lateral side in the width direction to near the lateral-side edge (as seen in Fig.4 & 8; 34 extends from a position “about” 2/5 of the width to the lateral side).
Regarding Claim 8, Greenawalt discloses an insole for an article of footwear according to claim 5, wherein the third protrusion (34) is configured to extend from a position at about 2/5 of the length from a lateral side in the width direction to near the lateral-side edge (as seen in Fig.4 & 8; 34 extends from a position “about” 2/5 of the width to the lateral side).
Regarding Claim 9, Greenawalt discloses a covering for a foot according to claim 6, wherein the third protrusion (34) is configured to extend from a position at about 2/5 of the length from a lateral side in the width direction to near the lateral-side edge (as seen in Fig.4 & 8; 34 extends from a position “about” 2/5 of the width to the lateral side).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenawalt (US 6,510,626) in view of Swensen (US 2006/0123663).
Regarding Claim 2, Greenawalt discloses the invention substantially as claimed above, including customizing the heights of the apex to custom fit a user’s foot (Col.2, line 55-Col.3, line 4). Greenawalt does not disclose wherein the second apex is higher than the first apex and the third apex. However, Swensen teaches an insole with a first apex (of 22), a second apex (of 24), and a third apex (of 33);  wherein the second apex is higher than the first apex and the third apex (as seen in Fig.13A-13F).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apex heights of Greenawalt with the second apex being higher than the first apex and the third apex, as taught by Swensen, in order to provide the optimum support to a user’s foot based on their individual measurements.
Regarding Claims 3 and 4, Greenawalt discloses the invention substantially as claimed above, including customizing the heights of the apex to custom fit a user’s foot (Col.2, line 55-Col.3, line 4). Greenawalt does not disclose wherein the first apex and the third apex are at the same height. However, Swensen teaches determining the heights of the first and third apexes by the degree of a person’s metatarsal arch and lateral arch (Claim 2 & 13). 
Therefore, it would have been obvious to one to one having ordinary skill in the art to have modified the heights of the first apex and third apex of Greenawalt to be the same, as taught by Swensen, in order to provide the optimum support to a user’s foot based on their individual measurements. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732